[Cite as State v. Bloomer, 122 Ohio St.3d 200, 2009-Ohio-2462.]




           THE STATE OF OHIO, APPELLEE, v. BLOOMER, APPELLANT.
          THE STATE OF OHIO, APPELLEE, v. MOSMEYER, APPELLANT.
             THE STATE OF OHIO, APPELLEE, v. BARNES, APPELLANT.
        [Cite as State v. Bloomer, 122 Ohio St.3d 200, 2009-Ohio-2462.]
Criminal law — Sentencing — Mandatory postrelease control omitted from
        sentencing judgment.
(Nos. 2007-0693, 2007-1415, and 2007-1439 ─ Submitted December 17, 2008 ─
                                 Decided June 9, 2009.)
                APPEAL from the Court of Appeals for Fulton County,
                            No. F-06-012, 2007-Ohio-1039.
     APPEAL from the Court of Appeals for Hamilton County, No. C-060747.
               APPEAL from the Court of Appeals for Portage County,
                          No. 2006-P-0089, 2007-Ohio-3362.
                                ____________________
        O’DONNELL, J.
        {¶ 1} Three separate cases have been consolidated for purposes of
review and combined for a single opinion where we again confront the
consequences of the trial court’s failure to either notify an offender about
postrelease control at the time of sentencing or incorporate postrelease control
into its sentencing entry. The issues presented here also concern the application
of R.C. 2929.191, which provides a mechanism for correcting a judgment entry if
a trial court fails to notify the offender of postrelease control or to impose it.
                               I. History and Overview
        {¶ 2} R.C. 2967.28(B) requires a sentencing court imposing a prison
term on a first- or second-degree felony offender or certain other offenders to
notify them that a period of mandatory postrelease control will be imposed by the
                                   SUPREME COURT OF OHIO




parole board upon release from prison.1 In addition, R.C. 2929.19 mandates that
a court, when imposing sentence, must notify the offender at the hearing that he
will be supervised pursuant to R.C. 2967.28 and that upon violating supervision
or a condition of postrelease control, the parole board may impose a prison term
of up to one-half of the prison term originally imposed upon the offender. See,
e.g., R.C. 2929.19(B)(3)(c) and (e).
         {¶ 3} This court has previously addressed the consequences of a
sentencing court’s failure to follow the requirements of these and other sentencing
statutes in a series of cases beginning with State v. Beasley (1984), 14 Ohio St.3d
74, 14 OBR 511, 471 N.E.2d 774. There, we considered whether the trial court’s
erroneous imposition of a sentence less than the minimum prescribed by statute
and its subsequent correction of that sentence violated the defendant’s
constitutional guarantee against double jeopardy. Id. at 75. We recognized that
“[a]ny attempt by a court to disregard statutory requirements when imposing a
sentence renders the attempted sentence a nullity or void.” Id. Because jeopardy
does not attach to a void sentence, we held that the court’s subsequent correction
of the void sentence did not violate double jeopardy. Id.
         {¶ 4} Next, in Woods v. Telb (2000), 89 Ohio St.3d 504, 733 N.E.2d
1103, we considered whether R.C. 2967.28, which authorized the parole board to
impose discretionary postrelease control for Woods’s theft offense, violated the
separation of powers doctrine.2 We concluded that the parole board’s statutory
authority to impose postrelease control did not violate the separation of powers


1. R.C. 2967.28(B) states: “Each sentence to a prison term for a felony of the first degree, for a
felony of the second degree, for a felony sex offense, or for a felony of the third degree that is not
a felony sex offense and in the commission of which the offender caused or threatened to cause
physical harm to a person shall include a requirement that the offender be subject to a period of
post-release control imposed by the parole board after the offender’s release from imprisonment.”

2. We use the term discretionary postrelease control to denote those periods of postrelease control
authorized pursuant to R.C. 2967.28(C) for persons imprisoned for felonies of the third, fourth, or
fifth degree who are not subject to the postrelease control required by R.C. 2967.28(B).




                                                  2
                                January Term, 2009




doctrine provided, however, that the trial court incorporated postrelease control
into its entry at the time of sentencing. Id. at 512-513.
       {¶ 5} In State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817
N.E.2d 864, we considered the consequences of a trial court’s failure to advise an
offender about postrelease control at the sentencing hearing. Id. at ¶ 1. Applying
Beasley, we held that “[b]ecause a trial court has a statutory duty to provide notice
of postrelease control at the sentencing hearing, any sentence imposed without
such notification is contrary to law” and void. Id. at ¶ 23.
       {¶ 6} We again confronted a sentencing court’s failure to notify an
offender or incorporate postrelease control into its sentencing entry in Hernandez
v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301; however,
discovery of the sentencing error did not occur until after the offender had been
released from prison, placed on postrelease control by the parole board, and
subsequently reimprisoned for violating the terms of postrelease control. Id. at ¶
5-7, 10. We granted Hernandez a writ of habeas corpus in conformity with our
decisions in Jordan and Woods, holding that the parole board lacked authority to
impose postrelease control because the trial court had failed to notify the offender
of postrelease control or to incorporate it into the sentencing entry, and Hernandez
had finished serving that sentence at the time the error was discovered. Id. at ¶
32.
       {¶ 7} Following Hernandez, we denied a petition for a writ of
prohibition to vacate a resentencing entry imposing a mandatory period of
postrelease control. State ex rel. Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-
Ohio-5795, 856 N.E.2d 263, ¶ 1. In contrast to Hernandez, the court discovered
the sentencing error before the inmate completed serving the sentence and
therefore conducted a resentencing hearing and imposed a mandatory three-year
period of postrelease control. Id. at ¶ 9-11. Citing Beasley and Jordan, and
distinguishing Hernandez on the basis that Cruzado had not yet completed his




                                          3
                              SUPREME COURT OF OHIO




sentence, we held that the trial court did not patently and unambiguously lack
jurisdiction to correct the sentence. Id. at ¶ 19-28, 32.
        {¶ 8} More recently, in State v. Bezak, 114 Ohio St.3d 94, 2007-Ohio-
3250, 868 N.E.2d 961, we concluded that an offender is entitled to a new
sentencing hearing for the trial court to correct a sentence that omitted notice of
postrelease control.     Id. at syllabus.       However, because Bezak had already
completed his term of imprisonment, the court could not conduct resentencing.
Id. at ¶ 18.
        {¶ 9} Most recently, in State v. Simpkins, 117 Ohio St.3d 420, 2008-
Ohio-1197, 884 N.E.2d 568, ¶ 6, we stated: “[I]n cases in which a defendant is
convicted of, or pleads guilty to, an offense for which postrelease control is
required but not properly included in the sentence, the sentence is void, and the
state is entitled to a new sentencing hearing to have postrelease control imposed
on the defendant unless the defendant has completed his sentence.”
        {¶ 10} In conformity with the development of this jurisprudence, the
General Assembly enacted Sub.H.B. No. 137 (“H.B. 137”), effective July 11,
2006, which amended R.C. 2967.28, 2929.14, and 2929.19 and enacted R.C.
2929.191 to provide a mechanism for correcting sentences in which the trial court
failed either to notify the offender of postrelease control or to incorporate it into
the sentencing entry.
        {¶ 11} As amended, R.C. 2967.28(B) now provides:
        {¶ 12} “Section 2929.191 of the Revised Code applies if, prior to July 11,
2006, a court imposed a sentence including a prison term of a type described in
this division and failed to notify the offender pursuant to division (B)(3)(c) of
section 2929.19 of the Revised Code regarding post-release control or to include
in the judgment of conviction entered on the journal or in the sentence pursuant to
division (F)(1) of section 2929.14 of the Revised Code a statement regarding
post-release control.”




                                            4
                                January Term, 2009




       {¶ 13} Likewise, R.C. 2929.14(F)(1) and 2929.19(B)(3)(c) and (e), as
amended by H.B. 137, now provide that if a court imposed a sentence before July
11, 2006, and failed to either notify the offender of postrelease control or to
include postrelease control in the judgment entry, then R.C. 2929.191 applies.
       {¶ 14} R.C. 2929.191 provides:
       {¶ 15} “(A)(1) If, prior to the effective date of this section, a court
imposed a sentence including a prison term of a type described in division
(B)(3)(c) of section 2929.19 of the Revised Code and failed to notify the offender
pursuant to that division that the offender will be supervised under section
2967.28 of the Revised Code after the offender leaves prison or to include a
statement to that effect in the judgment of conviction entered on the journal or in
the sentence pursuant to division (F)(1) of section 2929.14 of the Revised Code,
at any time before the offender is released from imprisonment under that term and
at a hearing conducted in accordance with division (C) of this section, the court
may prepare and issue a correction to the judgment of conviction that includes in
the judgment of conviction the statement that the offender will be supervised
under section 2967.28 of the Revised Code after the offender leaves prison.
       {¶ 16} “ * * *
       {¶ 17} “(2) If a court prepares and issues a correction to a judgment of
conviction as described in division (A)(1) of this section before the offender is
released from imprisonment under the prison term the court imposed prior to the
effective date of this section, the court shall place upon the journal of the court an
entry nunc pro tunc to record the correction to the judgment of conviction and
shall provide a copy of the entry to the offender or, if the offender is not
physically present at the hearing, shall send a copy of the entry to the department
of rehabilitation and correction for delivery to the offender. If the court sends a
copy of the entry to the department, the department promptly shall deliver a copy
of the entry to the offender. The court’s placement upon the journal of the entry




                                          5
                             SUPREME COURT OF OHIO




nunc pro tunc before the offender is released from imprisonment under the term
shall be considered, and shall have the same effect, as if the court at the time of
original sentencing had included the statement in the sentence and the judgment
of conviction entered on the journal and had notified the offender that the
offender will be so supervised regarding a sentence including a prison term of a
type described in division (B)(3)(c) of section 2929.19 of the Revised Code * * *.
       {¶ 18} “ * * *
       {¶ 19} “(C) On and after the effective date of this section, a court that
wishes to prepare and issue a correction to a judgment of conviction of a type
described in division (A)(1) or (B)(1) of this section shall not issue the correction
until after the court has conducted a hearing in accordance with this division.
Before a court holds a hearing pursuant to this division, the court shall provide
notice of the date, time, place, and purpose of the hearing to the offender who is
the subject of the hearing, the prosecuting attorney of the county, and the
department of rehabilitation and correction. The offender has the right to be
physically present at the hearing, except that, upon the court’s own motion or the
motion of the offender or the prosecuting attorney, the court may permit the
offender to appear at the hearing by video conferencing equipment if available
and compatible. An appearance by video conferencing equipment pursuant to this
division has the same force and effect as if the offender were physically present at
the hearing. At the hearing, the offender and the prosecuting attorney may make a
statement as to whether the court should issue a correction to the judgment of
conviction.”
       {¶ 20} We now consider the specific cases of James C. Bloomer, Jeffrey
Mosmeyer, and Marcus D. Barnes.
                               II. State v. Bloomer
       {¶ 21} James C. Bloomer appeals from a decision of the Sixth District
Court of Appeals affirming the trial court’s order imposing postrelease control




                                         6
                                 January Term, 2009




following a resentencing hearing. The trial court had failed to impose postrelease
control in its original entry.    Bloomer challenges the constitutionality of his
resentencing on due process and                double jeopardy grounds   and the
constitutionality of H.B. 137 and its enactment of R.C. 2929.191.
               A. Facts and Procedural History of Bloomer’s Case
       {¶ 22} On July 17, 2002, the Fulton County Grand Jury returned a six-
count indictment against Bloomer, charging him with two counts of illegal
manufacture of drugs, one count of assembly or possession of chemicals for the
manufacture of drugs, one count of having weapons while under disability, and
two counts of endangering children. In September 2002, Bloomer pleaded guilty
to one count of illegal manufacture of drugs in violation of R.C. 2925.04(A), a
second-degree felony, and the state dismissed the remaining counts. The court
sentenced him to four years in prison. Although Bloomer signed a guilty-plea
form and an acknowledgment of sentencing components that advised him of the
mandatory three-year period of postrelease control, the court failed to include
postrelease control in its sentencing entry.
       {¶ 23} In April 2006, near the end of Bloomer’s four-year term of
incarceration, the state filed a motion to resentence him, pursuant to this court’s
decision in Hernandez, seeking to have the court impose the three-year period of
mandatory postrelease control required by R.C. 2967.28(B)(2). The court granted
the motion and on May 23, 2006, conducted that resentencing hearing. At that
hearing, Bloomer addressed the court and asked it to deny the prosecutor’s
motion, asserting that he had done everything in his power to reform himself
while in prison. However, stating that it had “no leeway” and that it intended to
“modify” or “correct” its prior sentence, the court reimposed Bloomer’s four-year
prison term, added a three-year period of mandatory postrelease control, and
notified Bloomer that a violation of the conditions of that control could result in
the imposition of a prison term of up to one-half of the stated prison term.




                                          7
                             SUPREME COURT OF OHIO




Additionally, in response to the prosecutor’s inquiry regarding the imposition of
fines and costs, the court stated: “Previous sentence in all respects are [sic]
otherwise ratified.”
       {¶ 24} The court then issued a comprehensive resentencing entry that
reimposed the four-year prison term, the $1,500 fine, the three-year driver’s
license suspension, and the order of forfeiture and destruction of all items seized
by the Multi-Area Narcotics Task Force. That entry also included the court’s
notice that Bloomer would be subject to three years of mandatory postrelease
control and that a violation of the conditions of that control could result in the
imposition of a prison term of up to one-half of the stated prison term.
       {¶ 25} Bloomer appealed to the Sixth District Court of Appeals,
challenging his resentencing on due process, double jeopardy, and ex post facto
grounds. State v. Bloomer, Fulton App. No. F-06-012, 2007-Ohio-1039, ¶ 3. In
accordance with our decision in Beasley, the appellate court affirmed Bloomer’s
resentencing, holding that the correction of a “statutorily incorrect sentence” does
not violate an offender’s right to be free from double jeopardy. Id. at ¶ 9. The
appellate court stated that the trial court had followed the procedure set forth in
R.C. 2929.191 for correcting a sentence imposed before July 11, 2006, the
effective date of H.B. 137. Id. We accepted jurisdiction to review Bloomer’s
resentencing. 114 Ohio St.3d 1506, 2007-Ohio-4285, 872 N.E.2d 949.
                 B. Due Process, Double Jeopardy, and Finality
       {¶ 26} Bloomer first contends that in the absence of a direct appeal by the
state, his resentencing violates the guarantees of the Due Process and Double
Jeopardy Clauses of the United States Constitution by increasing his punishment
and interfering with his legitimate expectation of finality in his original and nearly
completed sentence. These arguments are not well taken.
       {¶ 27} In accordance with our decision in Jordan, 104 Ohio St.3d 21,
2004-Ohio-6085, 817 N.E.2d 864, a sentence is void if the court fails to follow




                                          8
                                January Term, 2009




the statutory mandates to impose postrelease control. As we have explained, “
‘The effect of determining that a judgment is void is well established. It is as
though such proceedings had never occurred; the judgment is a mere nullity and
the parties are in the same position as if there had been no judgment.’ (Citations
omitted.)” Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961, at ¶ 12,
quoting Romito v. Maxwell (1967), 10 Ohio St.2d 266, 267-268, 39 O.O.2d 414,
227 N.E.2d 223; see also Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197, 884
N.E.2d 568, at ¶ 19. Because jeopardy does not attach to a void sentence, the
subsequent imposition of the statutorily required sentence cannot constitute
double jeopardy. Jordan at ¶ 25.
       {¶ 28} Furthermore, “there can be no reasonable, legitimate expectation of
finality in [a void sentence].” Simpkins at ¶ 36, citing United States v. Crawford
(C.A.5, 1985), 769 F.2d 253, 257-258. As in Simpkins, Bloomer had served the
majority of his prison term at the time of resentencing, but he had not completed
it. Since his original sentence lacked a statutorily mandated term, it failed to
comply with law, and therefore Bloomer had no legitimate expectation in its
finality. Accordingly, the resentencing does not offend the Double Jeopardy or
Due Process Clauses. Simpkins at ¶ 37.
            C. Standing to Challenge the Constitutionality of H.B. 137
       {¶ 29} Bloomer also challenges the constitutionality of H.B. 137.
Specifically, he contends that R.C. 2929.191 violates the Double Jeopardy Clause
of the United States Constitution and that H.B. 137 violates the single subject rule
and the separation of powers doctrine. The state, on the other hand, contends that
because Bloomer’s original sentencing hearing and his resentencing occurred
before the effective date of the act, he has no standing to challenge its
constitutionality because it has no effect on him.
       {¶ 30} Before a court may decide the merits of a case, the party seeking
relief must have standing to do so. “A person has no standing to attack the




                                          9
                             SUPREME COURT OF OHIO




constitutionality of an ordinance unless he has a direct interest in the ordinance of
such a nature that his rights will be adversely affected by its enforcement.”
Anderson v. Brown (1968), 13 Ohio St.2d 53, 42 O.O.2d 100, 233 N.E.2d 584,
paragraph one of the syllabus. The doctrine of standing applies to both civil and
criminal matters and generally requires a person challenging the constitutionality
of a statute to demonstrate that the statute infringes upon his legally protected
right. See, e.g., State v. Burgun (1978), 56 Ohio St.2d 354, 365, 10 O.O.3d 485,
384 N.E.2d 255 (“a person who is seeking to raise the issue of the validity of a
discriminatory enactment has no standing for that purpose unless he belongs to
the class which is prejudiced by the statute”). Thus, we must determine whether
H.B. 137 applies to Bloomer such that he has standing to challenge its
constitutionality.
        {¶ 31} H.B. 137 became effective July 11, 2006. Bloomer acknowledges
that his sentencing and his resentencing occurred before that date. Thus, Bloomer
was not resentenced pursuant to R.C. 2929.191, as enacted by H.B. 137, and
Bloomer has no standing to challenge the constitutionality of the act.
        {¶ 32} Bloomer now argues that the trial court failed to conduct a de novo
resentencing hearing as mandated by Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250,
868 N.E.2d 961.      Although the trial court stated that it was modifying or
correcting its prior sentence, it did not merely add postrelease control to its
original sentence as Bloomer now claims. Instead, the trial court proceeded to
conduct a full resentencing hearing, at which it afforded Bloomer his right of
allocution, reimposed his original prison term, and advised him of the applicable
three-year period of mandatory postrelease control as well as the penalty for
violating that postrelease control. In light of the foregoing, these propositions of
law are not well taken, and we affirm the judgment of the appellate court with
respect to the resentencing in Bloomer’s case.
                              III. State v. Mosmeyer




                                         10
                                January Term, 2009




       {¶ 33} Jeffrey Mosmeyer appeals from a decision of the First District
Court of Appeals affirming the trial court’s resentencing order, which imposed a
term of mandatory postrelease control that had been omitted from Mosmeyer’s
original sentence.     In addition to challenging the constitutionality of his
resentencing on due process and double jeopardy grounds, Mosmeyer also
contends that R.C. 2929.191 and H.B. 137 violate the separation of powers
doctrine and the one subject rule.
              A. Facts and Procedural History of Mosmeyer’s Case
       {¶ 34} In 1999, Mosmeyer pleaded guilty to one count of aggravated
robbery, a first-degree felony, and two counts of robbery, second-degree felonies.
Mosmeyer signed a plea form that notified him that he may be subject to a five-
year period of postrelease control for his first-degree felony or up to a three-year
period for his other offenses. At his sentencing hearing, the trial court imposed a
prison term of eight years for aggravated robbery, concurrent with six-year
concurrent terms for each robbery. The court also informed Mosmeyer that upon
his release from prison, he would serve concurrent terms of five years’ postrelease
control for the aggravated robbery and three years for the robbery convictions.
Additionally, the court explained that if he violated the terms of his postrelease
control, the parole board could extend his period of postrelease control, make it
more restrictive, or return him to prison for up to one-half of his original sentence.
However, the court neglected to include the postrelease control language in its
sentencing entry.
       {¶ 35} On July 7, 2006, the trial court, sua sponte, journalized an entry
scheduling a resentencing hearing pursuant to our decision in State v. Jordan, 104
Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, based upon its failure to include
language about the mandatory period of postrelease control in its sentencing entry
in Mosmeyer’s case.




                                         11
                            SUPREME COURT OF OHIO




       {¶ 36} At the August 23, 2006 resentencing hearing, Mosmeyer objected,
arguing that pursuant to Hernandez, he was not subject to resentencing for
purposes of imposing postrelease control. Rejecting that argument, the court
notified Mosmeyer that he would serve a five-year period of mandatory
postrelease control upon his release from prison and explained the consequences
for violating postrelease control. The court then reimposed Mosmeyer’s original
prison terms.      Following the hearing, the court incorporated its oral
pronouncement into a nunc pro tunc judgment entry.
       {¶ 37} On appeal, the First District Court of Appeals held that pursuant to
Cruzado, the trial court had jurisdiction to correct Mosmeyer’s void sentence, and
that the correction did not extend his term of imprisonment or postrelease control
beyond that contemplated at his original sentencing hearing.          See State v.
Mosmeyer (June 20, 2007), Hamilton App. No. C-060747. Applying Cruzado,
the court decided it did not need to address Mosmeyer’s constitutional challenges
to H.B. 137. Id. We accepted Mosmeyer’s discretionary appeal challenging the
trial court’s authority to resentence him as well as the constitutionality of H.B.
137 and R.C. 2929.191. 115 Ohio St.3d 1472, 2007-Ohio-5735, 875 N.E.2d 626.
                 B. Due Process, Double Jeopardy, and Finality
       {¶ 38} Mosmeyer contends that in the absence of a timely direct appeal by
the state, a trial court lacks jurisdiction to conduct a resentencing to add an
omitted term of postrelease control. He also asserts that his resentencing violates
the Due Process Clause of the United States Constitution because it interferes
with his legitimate expectation of finality in his nearly completed prison sentence.
Mosmeyer does not present these challenges in the context of R.C. 2929.191. For
the reasons stated in our analysis in Bloomer, these claims are overruled.
                             C. Separation of Powers
       {¶ 39} Mosmeyer next contends that R.C. 2929.191 is unconstitutional
because it violates the separation of powers doctrine in two respects. First, he




                                        12
                                     January Term, 2009




argues that Section 5(B), Article IV of the Ohio Constitution grants this court the
authority to prescribe rules governing practice and procedure in all state courts
and that the legislature has usurped this power by regulating court procedure.3
Second, he maintains that the procedure set forth in R.C. 2929.191
unconstitutionally permits a trial court to conduct appellate review of its own
judgment.
         {¶ 40} Denying that the legislature usurped judicial authority by enacting
R.C. 2929.191, the state contends that it codifies a procedure established by this
court in Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197, 884 N.E.2d 568, to
impose an omitted term of postrelease control to a criminal sentence.                            In
reviewing this contention, we recognize that R.C. 2929.191 became effective in
2006 and that this court announced its decision in Simpkins in 2008. Thus the
statute did not codify any procedure established by this court. We also recognize,
however, that although we announced our decision in 2008, the facts in Simpkins
arose before the effective date of the statute, and hence R.C. 2929.191 had no
application to Simpkins.
         {¶ 41} Statutes enjoy a strong presumption of constitutionality. State v.
Carswell, 114 Ohio St.3d 210, 2007-Ohio-3723, 871 N.E.2d 547, ¶ 6, citing
Desenco, Inc. v. Akron (1999), 84 Ohio St.3d 535, 538, 706 N.E.2d 323. A party
challenging the constitutionality of a statute bears the burden of proving that it is
unconstitutional beyond a reasonable doubt. State v. Ferguson, 120 Ohio St.3d 7,
2008-Ohio-4824, 896 N.E.2d 110, ¶ 12; State v. Williams (2000), 88 Ohio St.3d
513, 521, 728 N.E.2d 342.

3. Mosmeyer also argues that to the extent R.C. 2967.28 purports to authorize the parole board to
impose postrelease control even in the absence of a judicially imposed postrelease control
sentence, the statute infringes upon the court’s authority to sentence offenders, violating the
separation-of-powers doctrine and our holding in Woods v. Telb (2000), 89 Ohio St.3d 504, 733
N.E.2d 1103. However, as the state notes in its brief, the proposition of law accepted by this court
deals only with the constitutionality of R.C. 2929.191 in relation to the separation-of-powers
doctrine. Therefore, the argument attacking the constitutionality of R.C. 2967.28 is not properly
before the court.




                                                13
                            SUPREME COURT OF OHIO




       {¶ 42} Section 5(B), Article IV of the Ohio Constitution vests this court
with the power to “prescribe rules governing practice and procedure in all courts
of the state, which rules shall not abridge, enlarge, or modify any substantive
right” and further provides that “[a]ll laws in conflict with such rules shall be of
no further force or effect after such rules have taken effect.” Here, however,
Mosmeyer has failed to identify any existing rule of criminal procedure that
conflicts with R.C. 2929.191.
       {¶ 43} Mosmeyer also contends that the procedure set forth in R.C.
2929.191 unconstitutionally permits a trial court to conduct appellate review of its
own judgment. He relies on our decision in S. Euclid v. Jemison (1986), 28 Ohio
St.3d 157, 28 OBR 250, 503 N.E.2d 136, for the proposition that the General
Assembly cannot confer authority upon a common pleas court to review its own
judgment. However, Jemison is inapposite.
       {¶ 44} In Jemison, we considered the constitutionality of former R.C.
4509.101, effective January 1, 1984, 139 Ohio Laws, Part I, 679-686, which
governs the financial responsibility of persons operating motor vehicles, and held
that the statute violated the separation of powers doctrine because it conferred
authority upon the registrar of motor vehicles to review a prior court order.
Jemison, 28 Ohio St.3d at 159, 162, 28 OBR 250, 503 N.E.2d 136.
       {¶ 45} Jemison is distinguishable from the present case because nothing
in R.C. 2929.191 purports to confer the power of appellate review on an
administrative agency. Instead, this statute provides a mechanism for a trial court
to correct its own judgment entry when it fails to notify the offender about or to
impose postrelease control. R.C. 2929.191(A)(1). Accordingly, Mosmeyer has
not demonstrated beyond a reasonable doubt that R.C. 2929.191 violates the
separation of powers doctrine.
                                 D. One Subject Rule




                                         14
                               January Term, 2009




       {¶ 46} Mosmeyer further contends that H.B. 137 violates the one subject
rule because it combines two unrelated topics – the sealing of juvenile court
records and postrelease control. The state urges us to uphold the act against this
challenge, contending that both provisions address criminal justice matters.
       {¶ 47} Section 15(D), Article II of the Ohio Constitution provides: “No
bill shall contain more than one subject, which shall be clearly expressed in its
title.” The primary and universally recognized purpose of the one-subject rule is
to prevent logrolling – “ ‘the practice of several minorities combining their
several proposals as different provisions of a single bill and thus consolidating
their votes so that a majority is obtained for the omnibus bill where perhaps no
single proposal of each minority could have obtained majority approval
separately.’ ” State ex rel. Dix v. Celeste (1984), 11 Ohio St.3d 141, 142-143, 11
OBR 436, 464 N.E.2d 153, quoting 1A Sutherland, Statutes and Statutory
Construction (4th Ed.1972), Section 17.01.
       {¶ 48} We have stated: “Our role in the enforcement of the one-subject
provision is limited. To avoid interfering with the legislative process, we must
afford the General Assembly ‘great latitude in enacting comprehensive legislation
by not construing the one-subject provision so as to unnecessarily restrict the
scope and operation of laws, or to multiply their number excessively, or to
prevent legislation from embracing in one act all matters properly connected with
one general subject.’ ” State ex rel. Ohio Civ. Serv. Emps. Assn., AFSCME, Local
11, AFL-CIO v. State Emp. Relations Bd., 104 Ohio St.3d 122, 2004-Ohio-6363,
818 N.E.2d 688, ¶ 27, quoting Dix, 11 Ohio St.3d at 145, 11 OBR 436, 464
N.E.2d 153. We have further emphasized that “every presumption in favor of the
enactment’s validity should be indulged.” Hoover v. Franklin Cty. Bd. of
Commrs. (1985), 19 Ohio St.3d 1, 6, 19 OBR 1, 482 N.E.2d 575.
       {¶ 49} In recognition of this deference to the legislature, we have held:
“A manifestly gross and fraudulent violation of the one-subject provision




                                        15
                            SUPREME COURT OF OHIO




contained in Section 15(D), Article II of the Ohio Constitution will cause an
enactment to be invalidated.” In re Nowak, 104 Ohio St.3d 466, 2004-Ohio-6777,
820 N.E.2d 335, paragraph one of the syllabus. We have further acknowledged
that as long as a common purpose or relationship exists between topics, the mere
fact that a bill embraces more than one topic will not be fatal. Ohio Civ. Serv.
Emps. Assn., 104 Ohio St.3d 122, 2004-Ohio-6363, 818 N.E.2d 688, at ¶ 28,
citing State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio
St.3d 451, 496, 715 N.E.2d 1062, and Hoover, 19 Ohio St.3d at 6, 19 OBR 1, 482
N.E.2d 575. And we have emphasized that it is the disunity of subject matter,
rather than the aggregation of topics, that causes a bill to violate the one-subject
rule. Nowak at ¶ 59; Sheward, 86 Ohio St.3d at 496, 715 N.E.2d 1062; Hoover at
6, 19 OBR 1, 482 N.E.2d 575; and Dix, 11 Ohio St.3d at 146, 11 OBR 436, 464
N.E.2d 153.
       {¶ 50} Applying this deferential test, we have upheld the constitutionality
of a bill that amended both Ohio’s financial responsibility law and laws governing
uninsured- and underinsured-motorist coverage, noting that the topics were “part
of a legislative scheme to reduce the dangers posed by uninsured and
underinsured motorists.” Beagle v. Walden (1997), 78 Ohio St.3d 59, 61-62, 676
N.E.2d 506.
       {¶ 51} We have also upheld a resolution proposing an amendment to the
Ohio Constitution authorizing the issuance of general obligation bonds to create
and preserve jobs, enhance employment and educational opportunities, and
promote economic growth through (1) the funding of public infrastructure capital
improvements, (2) research and development, and (3) the development of certain
business sites and facilities. State ex rel Willke v. Taft, 107 Ohio St.3d 1, 2005-
Ohio-5303, 836 N.E.2d 536, ¶ 2, 5. Recognizing that the General Assembly’s
combination of the three programs into one amendment was “seemingly the
product of a tactical decision,” we stated that it was “not so incongruous that it




                                        16
                                January Term, 2009




could not, by any reasonable interpretation, be considered germane to the
purposes of statewide job creation and economic development.” Willke at ¶ 38.
       {¶ 52} In contrast, finding no common purpose or relationship, we have
invalidated a tort reform bill that attempted “to combine the wearing of seat belts
with employment discrimination claims, class actions arising from the sale of
securities with limitations on agency liability in actions against a hospital, recall
notification with qualified immunity for athletic coaches, [and] actions by a roller
skater with supporting affidavits in a medical claim.” Sheward, 86 Ohio St.3d at
497-498, 715 N.E.2d 1062. We have also invalidated a statutory provision that
excluded certain employees from a collective-bargaining process when the
provision was enacted as part of an appropriations bill encompassing a wide range
of budgetary concerns. Ohio Civ. Serv. Emps. Assn., 104 Ohio St.3d 122, 2004-
Ohio-6363, 818 N.E.2d 688, ¶ 32-36. Similarly, we have held that a statute
allowing the recording of a defectively executed mortgage to serve as constructive
notice of the mortgage violated the one-subject rule when it appeared “cryptically
between provisions covering aviation and construction certificates for major
utility facilities on one side and regulations for the Department of Transportation
on the other,” which were then surrounded by provisions ranging from liquor
control to food-stamp trafficking. Nowak, 104 Ohio St.3d 466, 2004-Ohio-6777,
820 N.E.2d 335, at ¶ 59.
       {¶ 53} Here, while H.B. 137 addresses two distinct topics – postrelease
control and the sealing of juvenile delinquency records, those topics share a
common relationship because they concern the rehabilitation and reintegration of
offenders into society.
       {¶ 54} Although this court has previously characterized juvenile
delinquency proceedings as civil in nature, Cope v. Campbell (1964), 175 Ohio
St. 475, 26 O.O.2d 88, 196 N.E.2d 457, paragraph one of the syllabus, we have
long recognized that such proceedings also possess inherently criminal aspects.




                                         17
                             SUPREME COURT OF OHIO




In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, 874 N.E.2d 1177, ¶ 76; State v.
Walls, 96 Ohio St.3d 437, 2002-Ohio-5059, 775 N.E.2d 829, ¶ 26 (“numerous
constitutional safeguards [including various Fifth and Sixth Amendment
protections, the requirement of proof beyond a reasonable doubt, double jeopardy,
and ex post facto principles] normally reserved for criminal prosecutions are
equally applicable to juvenile delinquency proceedings”). We have expressly
acknowledged that juvenile delinquency proceedings, like criminal proceedings,
involve the enforcement of criminal laws. In re C.S. at ¶ 76, citing Walls at ¶ 26.
Moreover, we note that the procedure for sealing juvenile records set forth in H.B.
137 is comparable to that in the adult criminal justice system. Compare R.C.
2151.356 and 2953.32. One of the overriding purposes of our juvenile justice
system is the rehabilitation of offenders. R.C. 2151.01; see also In re Caldwell
(1996), 76 Ohio St.3d 156, 157-158, 666 N.E.2d 1367. “Since its origin, the
juvenile justice system has emphasized individual assessment, the best interest of
the child, treatment, and rehabilitation, with a goal of reintegrating juveniles back
into society.” State v. Hanning (2000), 89 Ohio St.3d 86, 88, 728 N.E.2d 1059.
The provisions of H.B. 137 regarding the sealing of juvenile delinquency records
promote these goals of rehabilitation and reintegration into society by permitting
rehabilitated offenders to apply to have their records sealed so that they can leave
their youthful offenses in the past. R.C. 2151.356 and 2151.357; see also In re
T.R. (1990), 52 Ohio St.3d 6, 16, 556 N.E.2d 439.
       {¶ 55} Although R.C. 2929.11(A) states that “[t]he overriding purposes of
felony sentencing are to protect the public from future crime by the offender and
others and to punish the offender,” the statute further provides that “[t]o achieve
those purposes, the sentencing court shall consider the need for * * *
rehabilitating the offender.” As we observed in Jordan, “postrelease control
furthers the goal of successfully reintegrating offenders into society after their
release from prison.” Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d




                                         18
                               January Term, 2009




864, at ¶ 21, citing State v. Martello, 97 Ohio St.3d 398, 2002-Ohio-6661, 780
N.E.2d 250, at ¶ 16. See also Woods, 89 Ohio St.3d at 512, 733 N.E.2d 1103
(“post-release control sanctions are sanctions aimed at behavior modification in
the attempt to reintegrate the offender safely into the community”).          Thus,
postrelease control and the sealing of juvenile records share a common
relationship because both concern the rehabilitation of persons who have violated
Ohio’s criminal laws and their reintegration into society.
        {¶ 56} Because postrelease control and the sealing of juvenile
delinquency records share this common relationship, the legislature’s combination
of these related topics into a single bill does not constitute a manifestly gross or
fraudulent violation of the one-subject rule. Accordingly, we hold that H.B. 137
does not violate Section 15(D), Article II of the Ohio Constitution and affirm the
judgment of the appellate court with respect to the resentencing in Mosmeyer’s
case.
                               IV. State v. Barnes
                A. Facts and Procedural History of Barnes’s Case
        {¶ 57} Marcus D. Barnes appeals from a decision of the Eleventh District
Court of Appeals affirming the trial court’s judgment, which corrected his
sentence, pursuant to R.C. 2929.191, and imposed a mandatory term of
postrelease control. Convicted of involuntary manslaughter and felonious assault
as lesser included offenses of the indicted offenses of murder and attempted
murder, Barnes initially received consecutive prison terms of nine and six years
respectively for those offenses. On direct appeal, however, the appellate court
reversed these convictions. State v. Barnes (July 21, 2000), Portage App. No. 98-
P-0052. We accepted jurisdiction of the state’s appeal and held that a defendant
asserting self-defense may not introduce evidence of specific acts of the victim to
demonstrate that the victim was the initial aggressor, and that the trial court’s
erroneous lesser included offense instruction on felonious assault did not rise to




                                         19
                               SUPREME COURT OF OHIO




the level of plain error that supported a reversal of the conviction. State v. Barnes
(2002), 94 Ohio St.3d 21, 25, 28, 759 N.E.2d 1240. We remanded the cause for
further proceedings consistent with our opinion. Id. at 29.
        {¶ 58} On remand, the trial court conducted a resentencing hearing to
make the findings required to support its imposition of greater-than-minimum and
consecutive sentences. After making the requisite findings, the court reimposed
Barnes’s nine-year prison term for involuntary manslaughter and six-year prison
term for felonious assault but ordered him to serve the sentences concurrently.
However, at the resentencing hearing, the court failed to mention postrelease
control or include it in its entry.
        {¶ 59} Barnes then appealed to the Eleventh District Court of Appeals a
second time. The appellate court affirmed his convictions and sentence, State v.
Barnes, Portage App. No. 2002-P-0079, 2003-Ohio-6674, and we declined to
accept jurisdiction over his appeal. State v. Barnes, 102 Ohio St.3d 1412, 2004-
Ohio-1763, 806 N.E.2d 563.
        {¶ 60} The trial court sua sponte issued an order for the sheriff to
transport Barnes to court for a resentencing hearing. On August 15, 2006, the
court convened a resentencing hearing pursuant to this court’s decision in
Hernandez. At the hearing, the prosecutor noted that R.C. 2929.191 authorized
the court to return an offender to court to be advised of postrelease control, to
advise the offender of postrelease control, and to issue a nunc pro tunc journal
entry incorporating postrelease control.
        {¶ 61} At the hearing, Barnes objected to the issuance of a nunc pro tunc
order on the ground that such an order may reflect only what actually occurred at
the first hearing but was not journalized. The court informed Barnes that upon his
release from prison, he would be “subject to Post Release Control pursuant to
Ohio Revised Code 2967.28” and that if he violated the terms of that control, he




                                           20
                                   January Term, 2009




could “receive an additional prison term not to exceed fifty percent of [his]
original prison term.”
       {¶ 62} On August 17, 2006, and again on September 1, 2006, the court
issued nunc pro tunc sentencing orders stating that it had “notified the Defendant
that after release from prison, the Defendant may be supervised under post release
control R.C. 2967.28,” and that “if the Defendant violates the terms of the post-
release control, the Defendant could receive an additional prison term not to
exceed 50 percent of his original prison term.” (Emphasis added.) The second
entry reimposed concurrent terms of nine years for involuntary manslaughter and
six years for felonious assault.
       {¶ 63} Barnes appealed his resentencing entry for the third time to the
Eleventh District Court of Appeals, challenging the use of a nunc pro tunc entry
to amend his sentence and the constitutionality of his resentencing and of R.C.
2929.191, as well as the statute’s application to his case, claiming violations of
the separation of powers doctrine, the prohibition against ex post facto legislation,
double jeopardy, res judicata, and his right of allocution. The appellate court
rejected each of these assignments of error and affirmed the resentencing in all
respects.
       {¶ 64} We accepted jurisdiction over Barnes’s discretionary appeal to
review his contentions that (1) imposing postrelease control after an offender has
commenced serving a sentence constitutes double jeopardy, violates rights to due
process, and is barred by res judicata, (2) a sentence imposing postrelease control
deprives an offender of due process when he is neither afforded his right of
allocution nor properly informed of the conditions of postrelease control, (3) the
application of R.C. 2929.191 to a sentence originally imposed in 1997 violates the
constitutional prohibition against ex post facto and retroactive legislation, (4) a
court’s entry of a nunc pro tunc order to supply an omission rather than a
correction of a previous action by the court violates due process, and (5) when a




                                           21
                                SUPREME COURT OF OHIO




court conducts a hearing to impose an omitted period of postrelease control, it
must conduct a full resentencing hearing.4
                   B. Due Process, Double Jeopardy, and Finality
        {¶ 65} We first address Barnes’s contention that in the absence of a direct
appeal by the state, the trial court could not constitutionally resentence him. As
did Bloomer and Mosmeyer, Barnes argues that his resentencing violates the Due
Process and Double Jeopardy Clauses of the United States Constitution because it
increased his punishment after he began serving his sentence and interfered with
his legitimate expectation of finality in his original, unappealed sentence. Barnes
did not raise these arguments in the context of R.C. 2929.191. For the reasons
stated in our analysis of Bloomer, these arguments are without merit and are
overruled.
     C. Failure to Comply with R.C. 2929.191 and Supreme Court Precedent
        {¶ 66} The essence of Barnes’s remaining propositions of law is that our
precedent required the trial court to conduct a full resentencing hearing to impose
an omitted term of mandatory postrelease control, and that to the extent that R.C.
2929.191 requires less than a full resentencing hearing, it is unconstitutional.
        {¶ 67} The state urges us to affirm Barnes’s resentencing because he has
failed to satisfy his burden of proving beyond a reasonable doubt that R.C.
2929.191 is unconstitutional. Moreover, the state contends that the trial court
fully complied with the directives of the statute by informing Barnes of the
applicability of postrelease control and by incorporating it into its nunc pro tunc
sentencing entry. However, because Barnes is entitled to relief on other grounds,
it is not necessary for us to reach these constitutional issues. See Massachusetts v.
Westcott (1977), 431 U.S. 322, 323, 97 S.Ct. 1755, 52 L.Ed.2d 349 (recognizing
that courts should decide constitutional questions only when necessary); State ex

4. Barnes also argues that H.B. 137 violates the one-subject rule. Having resolved that issue in
the context of Mosmeyer’s appeal, we do not address it here.




                                              22
                                January Term, 2009




rel. Crabtree v. Ohio Bur. of Workers' Comp. (1994), 71 Ohio St.3d 504, 507, 644
N.E.2d 361.
       {¶ 68} Despite any differences between R.C. 2929.191 and our holdings
in Jordan, Hernandez, and Cruzado, at their core, each fundamentally requires a
court imposing mandatory postrelease control to include in the sentencing entry a
statement that an offender convicted of a first- or second-degree felony offense
will be subject to postrelease control after leaving prison. R.C. 2929.191(A)(1)
(“the court may prepare and issue a correction to the judgment of conviction that
includes in the judgment of conviction the statement that the offender will be
supervised under section 2967.28 of the Revised Code after the offender leaves
prison”); Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, at ¶ 17
(“a trial court is required to notify the offender at the sentencing hearing about
postrelease control and is further required to incorporate that notice into its
journal entry imposing sentence” [footnote omitted]); Hernandez, 108 Ohio St.3d
395, 2006-Ohio-126, 844 N.E.2d 301, at ¶ 16 (“The trial court * * * committed
error because it did not notify him at his sentencing hearing that he would be
subject to mandatory postrelease control and did not incorporate postrelease
control into its sentencing entry”); Cruzado, 111 Ohio St.3d 353, 2006-Ohio-
5795, 856 N.E.2d 263, at ¶ 28 (the court “was authorized to correct the invalid
sentence to include the appropriate, mandatory postrelease-control term”). See
also R.C. 2929.14(F)(1) (“If a court imposes a prison term for a felony of the first
degree, [or] for a felony of the second degree * * * it shall include in the sentence
a requirement that the offender be subject to a period of post-release control after
the offender’s release from imprisonment * * *”).
       {¶ 69} Here, although mandatory postrelease control terms of five and
three years applied, the trial court advised Barnes at the sentencing hearing,
“[Y]ou will now be subject to Post Release Control pursuant to Ohio Revised
Code 2967.28. If you violate the terms of your Post Release Control you could




                                         23
                               SUPREME COURT OF OHIO




receive an additional prison term not to exceed fifty percent of your original
prison term * * *.” (Emphasis added.) However, the trial court failed to state the
length of the postrelease control term. Additionally, in its nunc pro tunc entry, the
court erroneously stated that Barnes “may be supervised under post release
control R.C. 2967.28.” (Emphasis added.) The trial court also stated that “if the
Defendant violates the terms of the post-release control, the Defendant could
receive an additional prison term not to exceed 50 percent of his original prison
term,” but again failed to state the length of the postrelease control term. Thus,
the court failed to satisfy the most basic requirement of R.C. 2929.191 and our
existing precedent – that it notify the offender of the mandatory nature of the term
of postrelease control and the length of that mandatory term and incorporate that
notification into its entry.
        {¶ 70} Moreover, Barnes completed his prison term on January 5, 2007,
and has now been released. As we stated in Bezak and Simpkins, once an offender
has completed the prison term imposed in his original sentence, he cannot be
subjected to another sentencing to correct the trial court’s flawed imposition of
postrelease control. Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961,
¶ 18; Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197, 884 N.E.2d 568, at
syllabus.
        {¶ 71} Furthermore, in the absence of a proper sentencing entry imposing
postrelease control, the parole board’s imposition of postrelease control cannot be
enforced.    Imposition of punishment is a function of the judicial branch of
government. Ex parte United States (1916), 242 U.S. 27, 41-42, 37 S.Ct. 72, 61
L.Ed. 129 (“Indisputably under our constitutional system the right to try offenses
against the criminal laws, and, upon conviction, to impose the punishment
provided by law, is judicial * * *”). See also Woods, 89 Ohio St.3d 504, 733
N.E.2d 1103. In Woods, we held that because postrelease control is part of the
original judicially imposed sentence, the parole board’s discretionary ability to




                                         24
                                January Term, 2009




impose postrelease control sanctions does not impede the function of the judicial
branch and does not violate the separation of powers doctrine. Id. at 512. This is
so because the sentencing court made the decision to impose the penalty of
postrelease control and the executive officers carried out that judgment.
       {¶ 72} However, the legislature has now amended R.C. 2929.14(F)(1) to
provide:   “If a court imposes a sentence including a prison term of a type
described in this division on or after July 11, 2006, the failure of a court to include
a post-release control requirement in the sentence pursuant to this division does
not negate, limit, or otherwise affect the mandatory period of post-release control
that is required for the offender under division (B) of section 2967.28 of the
Revised Code.” Nothing in that division, however, provides that the executive
branch may impose postrelease control if the sentencing court has not ordered it,
nor does its language conflict with our precedent. However, a sentencing court
must impose postrelease control before an offender completes the stated term of
imprisonment. See Woods, 89 Ohio St.3d at 512, 733 N.E.2d 1103; Hernandez,
108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301, at ¶ 32; Cruzado, 111 Ohio
St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, at ¶ 28; Bezak, 114 Ohio St.3d 94,
2007-Ohio-3250, 868 N.E.2d 961, at ¶ 16-18. We therefore reverse the decision
of the court of appeals and discharge Barnes.
                                   V. Conclusion
       {¶ 73} Based upon the foregoing, the judgments of the courts of appeal in
Bloomer and Mosmeyer are affirmed. The judgment of the court of appeals in
Barnes is reversed, Barnes is discharged, and the trial court is instructed to note
on the record that because Barnes has completed his prison sentence, he will not
be subject to resentencing pursuant to law.
                                                               Judgment accordingly.
       MOYER, C.J., and PFEIFER, O’CONNOR, and CUPP, JJ., concur.




                                          25
                             SUPREME COURT OF OHIO




        LUNDBERG STRATTON and LANZINGER, JJ., concur in part and dissent in
part.
                               __________________
        LANZINGER, J., concurring in part and dissenting in part.
        {¶ 74} I have maintained my position, most recently stated in State v.
Boswell, 121 Ohio St.3d 575, 2009-Ohio-1577, 906 N.E.2d 422, that errors made
during a plea hearing or at sentencing should be corrected on direct appeal.
Boswell at ¶ 17. Failure to notify a defendant of postrelease control or to include
it within a sentencing entry should render a sentence voidable, meaning subject to
correction. Before enactment of Sub.H.B. No. 137 (“H.B. 137”), effective July
11, 2006, a trial court had no special statutory power to correct a sentence that
contained a postrelease control error. Now, however, R.C. 2929.191 allows a trial
court to correct a sentencing error related to the imposition of mandatory
postrelease control, provided that the correction is made after the offender is
given a hearing and while the offender is still serving a prison term.
        {¶ 75} I agree that H.B. 137 does not violate Section 15(D), Article II of
the Ohio Constitution and that it has not been demonstrated beyond a reasonable
doubt that R.C. 2929.191 violates the separation-of-powers doctrine.             With
respect to Bloomer, who was sentenced before the statute’s effective date, I
dissent from the judgment and would hold that Bloomer’s original sentence must
stand because the state did not appeal the sentence containing the postrelease
control error. With respect to Mosmeyer, I concur in the judgment because the
trial court correctly followed the statutory procedure to impose postrelease control
at his August 23, 2006 resentencing. With respect to Barnes, although I do not
agree with the majority’s reasoning, I also concur in the judgment, because
Barnes has already served his prison term.
        {¶ 76} The facts of Barnes’s case illustrate one of the difficulties that arise
when the majority determines a sentence of this type to be void, meaning imposed




                                          26
                                January Term, 2009




by a court without jurisdiction. It is impossible for me to see how Barnes could
be released if indeed the sentence already served were void and a nullity—a full
resentencing first would be required to impose a valid penalty. Apparently what
the majority holds is that a sentence is void only until it is served completely,
when it then has full effect. This does not seem to be logical.
       {¶ 77} I respectfully concur in the judgments as to Mosmeyer and Barnes
and dissent with respect to the judgment in Bloomer.
       LUNDBERG STRATTON, J., concurs in the foregoing opinion.
                              __________________
       Roger D. Nagel, Fulton County Prosecuting Attorney, and Paul H.
Kennedy, Assistant Prosecuting Attorney, for appellee in case No. 2007-0693.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M.
Heenan, Assistant Prosecuting Attorney, for appellee in case No. 2007-1415.
       Victor V. Vigluicci, Portage County Prosecuting Attorney, and Pamela J.
Holder, Assistant Prosecuting Attorney, for appellee in case No. 2007-1439.
       Timothy Young, State Public Defender, and Stephen P. Hardwick,
Assistant Public Defender, for appellant in case No. 2007-0693.
       Derek W. Gustafson, for appellant in case No. 2007-1415.
       Paul Mancino Jr., for appellant in case No. 2007-1439.
                              __________________




                                         27